Citation Nr: 1144548	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  08-30 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran failed to report to a December 2008 hearing before a Decision Review Officer at the RO.

In October 2010, the Veteran withdrew his request for a Travel Board hearing.  See 38 C.F.R. § 20.704(e) (2011).

In November 2010, the Board remanded this case for further evidentiary development.  The requested development was completed, and the remand orders were substantially complied with.

The issue of entitlement to service connection for right knee disability is no longer a part of the current appeal, as the Board denied this claim in November 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In August 2006, the Veteran submitted VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, in order for VA to obtain treatment records pertaining to his left knee disability from one of his private physicians (Dr. Bollinger).  In October 2006 and January 2007 letters, the RO sent requests for such records to Dr. Bollinger at his office address (with no suite number included).  Dr. Bollinger did not respond to either request.

Four years later, at a February 2011 VA joints examination, the Veteran reported first receiving treatment for his left knee from Dr. Bollinger in 2003 or 2004 and that he continues to be seen by Dr. Bollinger on a yearly basis.

The Veteran should execute an updated VA Form 21-4142 for Dr. Bollinger, and a new request for all records pertaining to the Veteran should be sent to Dr. Bollinger at his office address (including the suite number).

Accordingly, the case is REMANDED for the following actions:

1.  Request a properly executed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, from the Veteran for Dr. B.A. Bollinger.  Upon receipt of such, take appropriate action to contact Dr. Bollinger at 800 12th Avenue, Suite 300, Fort Worth, Texas, 76104, and obtain all records related to treatment of the Veteran.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Review the claims file to ensure that the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

